               Case 2:20-cv-00929-MJP Document 6 Filed 07/16/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          JOHN EMMETT BROWN,                               CASE NO. C20-929 MJP

11                                 Petitioner,               ORDER DENYING MOTION FOR
                                                             APPOINTMENT OF COUNSEL
12                  v.

13          UNITED STATES OF AMERICA,

14                                 Respondent.

15

16          This matter comes before the Court on Petitioner’s motion for appointment of counsel

17   (Dkt. No. 2). The Court, having reviewed Petitioner’s motion and the related record, DENIES

18   the motion.

19          There is no right to have counsel appointed in cases brought under 28 U.S.C. § 2255

20   unless an evidentiary hearing is required. See Terrovona v. Kincheloe, 852 F.2d 424, 429 (9th

21   Cir. 1988); Brown v. Vasquez, 952 F.2d 1164, 1168 (9th Cir. 1991), cert. denied, 503 U.S. 1011

22   (1992); and Rule 8(c) of the Rules Governing Section § 2255 Cases in the United States District

23   Courts. The Court may exercise its discretion to appoint counsel for a financially eligible

24   individual where the “interests of justice so require.” 18 U.S.C. § 3006A. However, Petitioner


     ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL - 1
                Case 2:20-cv-00929-MJP Document 6 Filed 07/16/20 Page 2 of 2



 1   fails to satisfy the Court that the interests of justice are best served by appointment counsel at

 2   this juncture. If the Court later orders an evidentiary hearing, the Court will appoint counsel if

 3   Petitioner qualifies.

 4

 5           The clerk is ordered to provide copies of this order to all counsel.

 6           Dated July 16, 2020.



                                                            A
 7

 8
                                                            Marsha J. Pechman
 9                                                          United States Senior District Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER DENYING MOTION FOR APPOINTMENT OF COUNSEL - 2
